                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER SEME                                     :                   CIVIL ACTION
                                                  :
        v.                                        :
                                                  :
GIBBONS, P.C.                                     :                   NO. 19-857

                                        MEMORANDUM

Padova, J.                                                                           June 26, 2019

        Plaintiff Jennifer Seme commenced this employment discrimination action against her

former employer, Defendant law firm Gibbons, P.C., asserting claims of gender discrimination

pursuant to Title VII, the Pennsylvania Human Relations Act (“PHRA”), and the Philadelphia

Fair Practice Ordinance. Defendant filed a Motion to Compel Arbitration and Stay the Action,

pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1-16, asserting that the claims

Plaintiff raises are subject to a valid arbitration agreement. For the following reasons, we grant

Defendant’s Motion.

I.      FACTUAL BACKGROUND

        Defendant hired Plaintiff on or about March 8, 2010 as a lateral associate. (Compl. ¶ 19.)

At the time of her hiring, Plaintiff had been a licensed attorney for approximately four years. (See

id. ¶ 18.)

        Prior to the start of her employment, on February 22, 2010, Plaintiff signed an “Agreement

to Mediate and Arbitrate Claims” (the “Arbitration Agreement”). (Arb. Agreement, attached as

Ex. A to Def.’s Mot.) The Arbitration Agreement states that the parties:

        consent to the resolution by arbitration of those claims, which include, but are not
        limited to: . . . claims alleging discrimination or harassment on any legally protected
        basis, . . . claims alleging wrongful termination, . . . and any other claims alleging
        any violation of any federal, state or other governmental law, statute, regulations or
        ordinance.
(Id. ¶ 4(A).) It also states that the parties “mutually agree to forego their respective right to a

jury trial and agree to resolve any and all disputes through arbitration” and that “[t]he parties

expressly designate the American Arbitration Association (“AAA”) to administer any mediation

and/or arbitration brought pursuant to this Agreement.” (Id. ¶¶ 1- 2.)

       According to the Complaint, throughout her eight years of employment with Defendant,

Plaintiff was subjected to a sex-biased pay and promotion system that advantaged male attorneys

and disadvantaged female attorneys. (Compl. at 1.) In that regard, the Complaint alleges, inter

alia, that Plaintiff was paid less than her male peers, was disadvantaged by Defendant’s practice

of favoring male attorneys in assigning client-origination credit, and was denied promotion

because of her gender. (Id. at 1-2; see also id. ¶¶ 29-31, 36, 43.) The Complaint further alleges

that, in spite of Plaintiff’s complaints, Defendant repeatedly failed to rectify the gender-based

inequities in pay and promotion.        (Id. ¶¶ 34-35, 37-41, 43-44.) On or about July 18, 2018,

Plaintiff was notified that her employment would be terminated. (Id. ¶ 63.) Defendant asked

Plaintiff to stay on until September on the condition that she sign a Separation and Release

Agreement that released Defendant from all legal claims in connection with her employment, but

Plaintiff refused. (Id. ¶¶ 67, 70.) Defendant therefore terminated Plaintiff’s employment

effective August 9, 2018. (Id. ¶ 70.)

       Plaintiff filed her Complaint against Defendant on February 27, 2019. The Complaint

asserts claims of gender discrimination pursuant to Title VII, the PHRA, and the Philadelphia Fair

Practices Ordinance.     On March 8, 2019, Defendant filed the instant Motion to Compel

Arbitration and to Stay this Action, arguing that the claims raised the Complaint are subject to the

Arbitration Agreement.




                                                  2
II.    LEGAL STANDARD

       Whether a district court considers a motion to compel arbitration under a Federal Rule of

Civil Procedure 12(b)(6) standard or a summary judgment standard depends on whether the

Complaint sets forth the basis for arbitration. “[W]hen it is apparent, based on ‘the face of a

complaint, and documents relied upon in the complaint,’ that certain of a party’s claims ‘are

subject to an enforceable arbitration clause, a motion to compel arbitration should be considered

under a Rule 12(b)(6) standard . . . .’” Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716

F.3d 764, 776 (3d Cir. 2013) (quoting Somerset Consulting, LLC v. United Capital Lenders,

LLC, 832 F. Supp. 2d 474, 482 (E.D. Pa. 2011)). On the other hand, “a Rule 12(b)(6) standard is

inappropriate when . . . ‘the motion to compel arbitration does not have as its predicate a complaint

with the requisite clarity’ to establish on its face that the parties agreed to arbitrate.” Id. at 774

(quoting Somerset, 832 F. Supp. 2d at 482). Under the latter circumstances, we “use the summary

judgment standard under Rule 56(a), in which ‘the motion [to compel] should be granted where

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.’” Maddy v. Gen. Elec. Co., 629 F. App’x 437, 440 (3d Cir. 2015) (internal

quotation marks omitted) (quoting Flintkote Co. v. Aviva PLC, 769 F.3d 215, 219 (3d Cir. 2014));

see also Fed. R. Civ. P. 56(a). An issue is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A factual dispute is “material” if it “might affect the outcome of the suit under

the governing law.” Id.

       In this case, the Complaint does not make reference to any arbitration agreement. Rather,

Defendant first raises the existence of an arbitration agreement in its Motion to Compel, and it

attaches the Arbitration Agreement executed by the parties to its Motion. Both Defendant and



                                                  3
Plaintiff also rely on factual evidence outside of the pleadings in arguing that arbitration is or is

not appropriate. We therefore apply a summary judgment standard to resolution of Defendant’s

Motion.

III.   DISCUSSION

       Defendant argues in its Motion that, pursuant to both the FAA and the parties’ Arbitration

Agreement, we should stay this action and compel Plaintiff to arbitrate her claims before the

AAA. Plaintiff does not dispute that she and Defendant entered into the Arbitration Agreement

and that, on its face, the Agreement would cover the claims at issue. She argues, however, that

the Agreement is unenforceable because it is procedurally and substantively unconscionable.1

She argues in the alternative that we should permit her the opportunity to conduct discovery

regarding the validity of the agreement.

       A.       The Federal Arbitration Act

       “[W]hen a party resists arbitration under an existing arbitration clause[,] . . . the FAA

allows a district court to compel . . . arbitration . . . .” John Hancock Mut. Life Ins. Co. v. Olick,

151 F.3d 132, 136 (3d Cir. 1998) (citing 9 U.S.C. §§ 3, 4; PaineWebber, Inc. v. Hartmann, 921

F.2d 507, 511 (3d Cir. 1990)). Specifically, Section 4 of the FAA provides as follows:

       A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
       under a written agreement for arbitration may petition any United States district
       court which, save for such agreement, would have jurisdiction under title 28, . . .
       for an order directing that such arbitration proceed in the manner provided for in
       such agreement.


       1
          Plaintiff also argues that the enforcement of the Arbitration Agreement would violate
her Seventh Amendment right to a jury trial. However, the United States Court of Appeals for
the Third Circuit has held that a district court’s stay of proceedings pending arbitration pursuant
to the FAA does not violate the Seventh Amendment. J & R Sportswear & Co. v. Bobbie Brooks,
Inc., 611 F.2d 29, 30 (3d Cir. 1979); see also Choice v. Option One Mortg. Corp., Civ. A. No.
02-6626, 2003 WL 22097455, at *8 n.14 (E.D. Pa. May 13, 2003) (explaining that “the right to a
jury trial attaches . . . only after it is determined that litigation should proceed before a court”
(citing Snyder v. Conseco Fin. Servicing Corp., 252 F.3d 302, 307 (4th Cir. 2001))).
                                                  4
9 U.S.C. § 4. Furthermore, the FAA provides that when the court refers a case to arbitration

pursuant to the FAA, it “shall on application of one of the parties stay the trial of the action until

such arbitration has been had in accordance with the terms of the [parties’ arbitration] agreement.”

Id. § 3.

           “Under the [FAA], arbitration is a matter of contract, and courts must enforce arbitration

contracts according to their terms.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct.

524, 529 (2019) (citing Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010)). In

determining “whether a party may be compelled to arbitrate under the FAA, we first consider ‘(1)

whether there is a valid agreement to arbitrate between the parties and, if so, (2) whether the

merits-based dispute in question falls within the scope of that valid agreement.’” Flintkote, 769

F.3d at 220 (quoting Century Indem. Co.v. Certain Underwriters at Lloyd’s, London, 584 F.3d

513, 527 (3d Cir. 2009)).

           “‘Questions concerning the interpretation and construction of arbitration agreements are

determined by reference to federal substantive law.’” Gay v. CreditInform, 511 F.3d 369, 388

(3d Cir. 2007) (quoting Harris v. Green Tree Fin. Corp., 183 F.3d 173, 179 (3d Cir. 1999))

(additional citation omitted). However, contract defenses that arise under state law, “‘such as

fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements without

contravening § 2 [of the FAA].’” Id. (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681,

687 (1996)). “Unconscionability is a ‘defensive contractual remedy which serves to relieve a

party from an unfair contract or from an unfair portion of a contract.’” Harris, 183 F.3d at 181

(quoting Germantown Mfg. Co. v. Rawlinson, 491 A.2d 138, 145 (Pa. Super. Ct. 1985)). “To

prove unconscionability under Pennsylvania law, a party must show that the contract was both

substantively and procedurally unconscionable.” Quilloin v. Tenet HealthSystem Philadelphia,

                                                   5
Inc., 673 F. 3d 221, 230 (3d Cir. 2012) (citing Salley v. Option One Mortg. Corp., 925 A.2d 115,

116 (Pa. 2007)).

          “‘Procedural unconscionability pertains to the process by which an agreement is reached

and the form of an agreement . . . .’” Alexander v. Anthony Int’l., L.P., 341 F.3d 256, 265 (3d

Cir. 2003) (quoting Harris, 183 F.3d at 181). “A contract is procedurally unconscionable where

‘there was a lack of meaningful choice in the acceptance of the challenged provision[.]’”

Quilloin, 673 F.3d at 235 (alteration in original) (quoting Salley, 925 A.2d at 119). It will

therefore “be deemed procedurally unconscionable when formed through ‘oppression and unfair

surprise.’” Id. (quoting Witmer v. Exxon Corp., 434 A.2d 1222, 1228 n.16 (Pa. 1981)). The

requirement of procedural unconscionability “is generally satisfied if the agreement constitutes a

contract of adhesion.” Alexander, 341 F.3d at 265 (citations omitted). “A contract of adhesion

is a ‘standard-form contract prepared by one party to be signed by the party in a weaker position,

usually a consumer, who adheres to the contract with little choice about the terms.’” Quilloin,

673 F.3d at 235 (quoting Chepkevich v. Hidden Valley Resort, L.P., 2 A.3d 1174, 1190 (Pa.

2010)).

          A contact is substantively unconscionable if it “‘unreasonably favors the party asserting

it.’” Id. at 230 (quoting Salley, 925 A.2d at 119). The element of substantive unconscionability

is therefore satisfied if there are terms of the agreement that “unreasonably favor one party [and]

to which the disfavored party does not truly assent.” Alexander, 341 F.3d at 265 (citations

omitted). “An arbitration agreement cannot be construed as substantively unconscionable where

it ‘does not alter or limit the rights and remedies available to [a] party in the arbitral forum . . . .’”

Quilloin, 673 F.3d at 230 (alterations in original) (quoting Edwards v. HOVENSA, LLC, 497

F.3d 355, 364 (3d Cir. 2007)).



                                                    6
       B.       Unconscionability

        Plaintiff argues that the Arbitration Agreement is procedurally and substantively

unconscionable, and that it is invalid on that basis. Specifically, she argues that the Agreement

is procedurally unconscionable because it was presented to her as a “take-it-or-leave it” condition

of employment between parties with unequal bargaining power. She argues that it is substantively

unconscionable because the AAA is biased in favor of Defendant and provides her with no right

to discovery.

                1.     Procedural Unconscionability

        “[I]n determining whether a contract rises to the level of procedural unconscionability,”

we must consider “‘the take-it-or-leave-it nature of the standardized form of the document[,]’ ‘the

parties relative bargaining positions,’ and ‘the degree of economic compulsion motivating the

adhering party[.]’” Quilloin, 673 F.3d at 235-36 (alterations in original) (quoting Salley, 925

A.2d at 125). In support of her assertion that the Arbitration Agreement is procedurally

unconscionable, Plaintiff states in an affidavit that, in or around late-February 2009, she received

from Defendant both an offer letter and a copy of the Arbitration Agreement. (Seme Decl.,

attached as Ex. A to Pl.’s Mem., ¶ 1.) “At the time that Defendant presented [her] with the

Arbitration Agreement, [she] understood that it was a standardized agreement provided to all

employees,” “that [the agreement] was non-negotiable,” and that “Defendant’s offer of

employment was conditioned on [her] acceptance of the Arbitration Agreement.” (Id. ¶¶ 3-5.)

When she inquired about a potential start date, she was told that she was unable to work until she

signed the Arbitration Agreement. (Id. ¶ 2.) Moreover, she contends that she was subject to

economic compulsion because she was unemployed when Defendant offered her the job, she had

no other alternative legal opportunities, and she was not in a financial position to reject the offer.



                                                  7
(Id. ¶¶ 6-8.) Plaintiff signed the Agreement on February 22, 2010, and began her job with

Defendant on March 8, 2010. (Arb. Agreement at 7; Compl. ¶ 19.)

       Plaintiff contends that her situation is comparable to that of the plaintiff in Porreca v. Rose

Gr., Civ. A. No. 13-1674, 2013 WL 6498392 (E.D. Pa. Dec. 11, 2013), a case in which the court

found an arbitration agreement to be procedurally unconscionable. In Porreca, the plaintiff was

a college drop-out who was hired as a server at Applebee’s restaurant. Id. at *1, 4. During the

plaintiff’s orientation, he was presented with and signed an arbitration agreement after being told

that he could not be hired unless he signed the agreement. Id. at *4-5. The Porreca court

concluded that, under the circumstances presented, (1) the agreement was a “take-it-or-leave-it”

proposal because it was a condition of the plaintiff’s employment, (2) the parties were not on

equal footing because defendant was a “restaurant management behemoth” and plaintiff was a

college drop-out, and (3) the plaintiff was economically compelled to accept defendant’s terms

because “[h]e was in debt, living with his parents, and behind in his student loans.” Id. at *8-9.

       Plaintiff’s situation is easily distinguishable from that of the plaintiff in Porreca. As an

initial matter, we note that in assessing procedural unconscionability, we must take into account

the education level of the individual seeking to challenge the agreement, as well as the context in

which the take-it-or-leave-it-offer was made. See Quilloin, 673 F.3d at 236. Unlike the plaintiff

in Porreca, Plaintiff has a graduate degree in law and, thus, was particularly well-positioned not

only to understand the meaning of the arbitration agreement, but also to seek to negotiate its terms

if she believed them to be contrary to her interests. Moreover, while Plaintiff has put forth

evidence that she had no other job opportunities at the time that she accepted the offer from

Defendant, she has not established that she was under economic pressure at the time that was

comparable to that facing the plaintiff in Porreca, who was struggling with significant debt and



                                                 8
could not afford to live apart from his parents.2 Furthermore, unlike the Porreca plaintiff, Plaintiff

was presented with the arbitration agreement in conjunction with her offer letter, which she

received “in or around late-February,” and she signed the agreement on February 22, 2010, more

than two weeks before she began work on March 8, 2010. (See Seme Decl. ¶ 1; Inderwies Decl.,

attached as Ex. A to Def.’s Reply Br., ¶ 2; Arb. Agreement at 6; Compl. ¶ 19.)

       We simply cannot find the circumstances in which Plaintiff was presented with the

Arbitration Agreement to be procedurally unconscionable. The record does not support a

conclusion that Plaintiff “lack[ed] [a] meaningful choice” in agreeing to the arbitration agreement

or that the agreement was the result of “oppression and unfair surprise.” Quilloin, 673 F.3d at

235 (citation omitted). And while Plaintiff may have been eager for a job and had little bargaining

power, “contracts cannot be deemed [procedurally] unconscionable ‘simply because of a disparity

in bargaining power.’” ld. at 235 (quoting Witmer, 434 A.2d at 1228) (additional citation

omitted); see also id. (“[M]ore than a disparity in bargaining power is needed in order to show

that an arbitration agreement was not entered into willingly.” (quoting Great W. Mortg. Corp. v.

Peacock, 110 F.3d 222, 229 (3d Cir. 1997))). Indeed, Plaintiff accepted Defendant’s offer of

employment, having already received a copy of the arbitration agreement and knowing that it was

a condition of employment. Moreover, the degree of “economic compulsion” that Plaintiff asserts

is no different from that of any unemployed individual who is looking for a job and cannot

possibly suffice to support the revocation of an otherwise legal and valid contract.




       2
          Plaintiff also compares her situation to that of the plaintiffs in Lucey v. FedEx Ground
Package Sys., Inc., 305 F. App’x 875 (3d Cir. 2009), in which the court affirmed a finding of
procedural unconscionability. However, the Lucey plaintiffs were presented with take-it-or-
leave-it arbitration agreements after they had already financially committed to positions as
package delivery drivers by leasing delivery trucks. Id. at 877. Accordingly, their situation was
easily distinguishable from that of Plaintiff.
                                                  9
        In sum, we conclude that Plaintiff has failed to establish that the arbitration agreement

was procedurally unconscionable. 3

                2.      Substantive Unconscionability

        As noted above, Plaintiff argues that the Arbitration Agreement is substantively

unconscionable because it provides for a biased arbitral forum that favors Defendant, and does

not provide for discovery. While we could reject Plaintiff’s Motion to Compel on the basis of

her inability to establish procedural unconscionability alone, we also conclude that she cannot

establish substantive unconscionability. See Quilloin, 673 F. 3d at 230 (citing Salley, 925 A.2d

at 116)).

                        a.      Biased Arbitral Tribunal

        In asserting that the AAA forum that the Arbitration Agreement specifies is biased in favor

of Defendant, Plaintiff cites to a recent case in this this District, Styczynski v. MarketSource, Inc.,

340 F. Supp. 3d 534 (E.D. Pa. 2018), which recounts research indicating both that employees

prevail less frequently in arbitration than at trial and that the amount of damages that employees

recover in arbitrations is statistically lower than that recovered after trial. Id. at 548-49 (citations

omitted). She also cites reports that the employee win-rate and the amount of employee damages

awards are even further depressed under circumstances in which an arbitration forum has repeat

business with an employer. (Pl.’s Mem. at 15-16.) Additionally, Plaintiff asserts that her counsel

recently attempted to counteract this proven bias in another arbitration matter by attempting to

submit to the proposed AAA arbitrators a questionnaire with fifteen questions designed to



        3
           Plaintiff also argues that the Arbitration Agreement is both procedurally and
substantively unconscionable because it states that “AAA’s arbitration rules shall govern the
arbitration process,” but does not include a copy of those rules as an attachment. (Arb. Agreement
¶ 1.) However, the arbitration rules are easily accessible on the AAA website. See Rules, Forms,
& Fees, AM. ARB. ASS’N, https://www.adr.org/active-rules (last visited June 21, 2019).
                                                  10
determine whether the arbitrators would be predisposed to rule in the defendant’s favor. (Console

Decl., attached as Ex. B to Pl.’s Mem., ¶ 2.) However, AAA did not permit counsel to submit

the questionnaire to the proposed arbitrators. (Id. ¶ 3.) Plaintiff maintains that the documented

bias of the arbitral forum, and her proven inability to address that bias by questioning the proposed

arbitrators, establishes that the Arbitration Agreement requirement that disputes be submitted to

the AAA is substantively unconscionable.

       However, the Styczynski court ultimately refused to find the arbitration agreement under

consideration to be substantively unconscionable notwithstanding the evidence of bias.

Styczynsk, 340 F. Supp. 3d at 540. In fact, the Styczynski court recognized that, in spite of its

policy concerns regarding bias, it was bound by the ruling of the United States Supreme Court in

Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 30 (1991), which “flatly rejected the

general proposition that arbitral panels are inherently biased and ‘decline[d] to indulge the

presumption that the parties and the arbitral body conducting a proceeding will be unable or

unwilling to retain competent, conscientious and impartial arbitrators.’” Id. at 542 (quoting

Gilmer, 500 U.S. at 30). We, too, are bound by Gilmer, which “reject[s] the broad assertion that

arbitral panels are inherently favorable to one side.” Id. at 541 (citing Gilmer, 500 U.S. at 30).

We therefore reject Plaintiff’s assertion that the Arbitration Agreement is substantively

unconscionable because the AAA is biased in favor of Defendant.

                       b.      Discovery Limitations

       Plaintiff argues in the alternative that the Arbitration Agreement is substantively

unconscionable because the AAA arbitration rules that apply pursuant to the Agreement do not

automatically entitle Plaintiff to all of the discovery to which she would be entitled under Federal

Rule of Civil Procedure 26. Instead, pursuant to the AAA arbitration rules, the arbitrator has “the



                                                 11
authority to order . . . discovery, by way of deposition, interrogatory, document production, or

otherwise, as the arbitrator considers necessary to a full and fair exploration of the issues in

dispute, consistent with the expedited nature of arbitration.”   (AAA Employment Arb. Rules,

attached as Ex. C to Pl.’s Mem., at 14.)

       Plaintiff’s arguments in this regard are unavailing. The United States Supreme Court has

made clear that arbitration discovery procedures are not inadequate merely because “they might

not be as extensive as in the federal courts.” Gilmer, 500 U.S. at 30-31. Moreover, while some

“courts have found arbitration provisions substantively unconscionable in part because of

limitations on discovery,” Ostroff v. Alterra Healthcare Corp., 433 F. Supp. 2d 538, 546 (E.D.

Pa. 2006) (citing cases), Plaintiff has identified no court that has found procedures comparable to

those in the AAA rules to impede a plaintiff’s “fair opportunity to present [her] claims.”4 See

Gilmer, 500 U.S. at 31. Indeed, because the AAA rules grant the arbitrator full discretion to order

any depositions, interrogatories, and document productions that are “necessary to a full and fair

exploration of the issues” (AAA Employment Arb. Rules at 14), we conclude that the rules do



       4
          The cases Plaintiff cites do not support her position here because they involved more
stringent discovery procedures than those in this case and/or did not ultimately conclude that the
discovery procedures were fatally inadequate. See Ostroff, 433 F. Supp. 2d. at 545-46 (finding
arbitration provision to be substantively unconscionable when plaintiff was only allowed to
depose defendant’s expert witnesses. not fact witnesses); Guyden v. Aetna, Inc., Civ. A. No. 05-
1652, 2006 WL 2772695, at *7 (D. Conn. Sept. 25, 2006) (rejecting argument that arbitration
agreement’s discovery provision that permits each party to initially take just one fact deposition
and serve just one set of 10 written questions is procedurally inadequate, because plaintiff may
seek additional discovery and court will not “indulge in the presumption that the arbitrator will
act without equanimity to deny plaintiff’s request”); Walker v. Ryan’s Family Steak Houses, Inc.,
289 F. Supp. 2d 916, 924-28 (M.D. Tenn. 2003) (finding arbitral forum to be inappropriate
substitute for judicial forum, in part because the applicable discovery rules permit only one
deposition as of right and “strongly disfavor[]” additional depositions); Penn v. Ryan’s Family
Steak Houses, Inc., 269 F.3d 753, 756 (7th Cir. 2001) (affirming on other grounds a district court
decision that found arbitration procedures to be inherently biased against employees because they,
inter alia, permitted unlimited document requests but only one deposition in the absence of
“extraordinary circumstances”).
                                                12
not “unreasonably favor[]” Defendant, or inappropriately “alter or limit [Plaintiff’s] rights and

remedies.” Quilloin, 673 F.3d at 230 (quotations omitted). Accordingly, we reject Plaintiff’s

assertion that the discovery procedures render the Arbitration Agreement substantively

unconscionable.

       C.      Request for Discovery

       Plaintiff has requested that, if we fail to find the Arbitration Agreement to be invalid and

unenforceable, we permit her to take discovery regarding the validity of the Arbitration

Agreement and the fairness of its terms. However, we need only permit discovery where the

Plaintiff has presented “facts sufficient to place the agreement to arbitrate in issue.” Guidotti,

716 F.3d at 776. Here, she has presented no such facts. There is no genuine dispute of material

fact in this case that the parties entered into a valid agreement to arbitrate and that their dispute

falls within the substantive scope of the agreement. We therefore conclude that Plaintiff has not

established any basis on which discovery should be granted.

IV.    CONCLUSION

       For the reasons stated above, we reject Plaintiff’s argument that the Arbitration Agreement

is unconscionable and therefore unenforceable, and we grant Defendant’s Motion to Compel

Arbitration and Stay this Action.5 An appropriate Order follows.

                                                      BY THE COURT:
                                                      /s/ John R. Padova, J.
                                                      ____________________________
                                                      John R. Padova, J.


       5
          The Third Circuit has instructed that “the plain language of § 3 [of the FAA] affords a
district court no discretion to dismiss a case where one of the parties applies for a stay pending
arbitration.” Lloyd v. HOVENSA, LLC, 369 F.3d 263, 269 (3d Cir. 2004). As the Third Circuit
has explained, the district court maintains an ongoing role after a case is referred to arbitration,
which involves “resolving disputes regarding the appointment of an arbitrator, compelling
witnesses, and entering judgment on an award.” Devon Robotics, LLC v. DeViedma, 798 F.3d
136, 143-44 (3d Cir. 2015) (citing Lloyd, 369 F.3d at 270).
                                                 13
